Exhibit 10.3

EXECUTION VERSION

ALLIANCE HEALTHCARE SERVICES, INC.

AMENDMENT OF EXECUTIVE SEVERANCE AGREEMENT

THIS AMENDMENT OF EXECUTIVE SEVERANCE AGREEMENT (the “Amendment”) is entered
into as of March 23, 2016 (the “Effective Date”), between Richard Jones
(“Executive”) and Alliance HealthCare Services, Inc., a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, on February 20, 2013, the Company and the Executive entered into an
Executive Severance Agreement (the “Agreement”); and

WHEREAS, the parties wish to amend certain provisions of the Agreement regarding
the benefits to be provided upon the termination of the Executive’s employment
with the Company pursuant to the terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree as follows effective as of the Effective Date. Except as otherwise defined
herein, capitalized terms shall have the meanings assigned to them in the
Agreement.

1. Good Reason. Section 5 of the Agreement shall be deleted in its entirety and
replaced with the following:

“5. Resignation for Good Reason. For purposes of this Agreement, resignation by
Executive for “Good Reason” shall mean resignation only for the following events
that occurs without the Executive’s written consent: (a) the Company materially
reduces Executive’s base salary, (b) the assignment to the Executive of any
duties which diminish in any material respect the Executive’s position with the
Company (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, (c) any material failure by the Company
to comply with any of the provisions of any employment agreement between
Executive and the Company, which is not remedied within 30 days after notice
thereof from the Executive, (d) if Executive is not based in Alliance’s Resource
Center in Southern California, and the Company requires Executive to materially
change the location of Executive’s principal office to a facility or a location
more than sixty (60) miles from Executive’s then-current residence, or (e) if
Executive’s principal office is located in Alliance’s Resource Center in
Southern California, and the Company moves Alliance’s Resource Center more than
sixty (60) miles from the then present office location. The Company and
Executive further agree that for a resignation to constitute a resignation by
Executive for “Good Reason”, (i) Executive must provide written notice to the
Company of Executive’s intent to resign within thirty (30) days of one of the
triggering events outlined in this Section 5, (ii) the Company must fail to cure
the condition giving rise to Good Reason within thirty (30) days following its
receipt of Executive’s notice and (iii) Executive’s resignation must be
effective within thirty (30) days following the Company’s failure to cure.”



--------------------------------------------------------------------------------

2. Excess Parachute Payments. Section 6 of the Agreement shall be deleted in its
entirety and replaced with the following:

“6. Excess Parachute Payments.

(a) Best Pay Provision. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and payroll
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the largest payment, notwithstanding that all or some portion of the
Payment may be taxable under Section 4999 of the Code. Any reduction in payments
and/or benefits pursuant to this Section 6 will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options (with the later vesting reduced first);
(3) cancellation of accelerated vesting of stock options (with the later vesting
reduced first) and (4) reduction of other benefits payable to Executive.

(b) Determination. The amount of the Excise Tax, or whether a reduction of
Payments is required pursuant to Section 6(a), and the amount of such Payment
reduction, if any, shall be determined by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Company and reasonably acceptable
to the Executive. For purposes of making the calculations required by this
Section, the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company shall bear all fees and expenses that the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
Section. The Company and the Executive shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make its determination under this Section. The Company shall direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within thirty (30) days after the date on
which the release described in Section 3(a) above becomes effective.”

3. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.

4. Complete Agreement. This Amendment and the Agreement together constitute the
entire agreement between Executive and the Company with respect to the subject
matter described herein and they are the complete, final and exclusive
embodiment of their agreement with regard to this subject matter. This Amendment
is entered into without reliance on any promise or representation other than
those expressly contained herein.

 

2



--------------------------------------------------------------------------------

5. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:  

/s/ Tom C. Tomlinson

Name:   Tom C. Tomlinson Title:   Chief Executive Officer EXECUTIVE

/s/ Richard Jones

Richard Jones